*52ORDER DISMISSING CASE
JENNY LEE KRONE, LTBB Associate Judge.
Findings of Fact
On November 27, 2006, a hearing was held in this matter before the Honorable Jenny Lee Kronk, Associate Judge. Present at the hearing were the defendant, Regina Bentley and her attorney, Robert A. Banner.
Prior to the beginning of the hearing, the plaintiff filed a letter signed by Roland M. and Irene J. Petoskey, wherein they requested that the complaint be withdrawn and that an order be issued stating that Regina, William and Brittany Bentley will have no contact with Irene and Roland Petoskey.
The defendant had no objection to a no-contact order between her family and Irene Petoskey, but objected to a no contact order with her father, Roland Petos-key.
Conclusions of Law
The Court accepts the plaintiffs withdrawal request and dismisses the case.
The Court will issue a no-contact order between Regina, William and Brittany Bentley and Irene J. Petoskey. If the plaintiff wants to pursue a no-contact order between himself and his daughter and her family, he must file a request with the court and a hearing will be scheduled.
Therefore, IT IS ORDERED that:
• Case No. C-066-0606, Roland M. Petoskey v. Regina Bentley, is dismissed without prejudice.
• Regina, William, and Brittany Bentley shall not initiate any contact with Irene J. Petoskey, including, but not limited to, gestures and oral, written, telephonic or electronic communications for one year until November 26, 2007. Roland M. and/or Irene J. Petoskey may petition the Court to withdraw the no-contact order at any time.
Any violations of this consensual no-contact order will subject the violators to contempt of court charges which could result in civil fines and penalties.